Wright, J.,
concurring in part and concurring in judgment. While I am able to join Parts I, 11(A), 11(C), and III of the majority opinion, I cannot join Part 11(B) or the syllabus. There is simply no support in R.C. Chapter 4117 for the majority’s conclusion that the chapter “mandate[s]” the use of the “in part” test. Moreover, the majority deviates from this court’s precedent and the scheme of R.C. Chapter 4117 by substituting its judgment for SERB’S.
The Public Employees’ Collective Bargaining Act, codified in R.C. Chapter 4117, creates “a comprehensive framework for the resolution of public-sector labor disputes by creating a series of new rights and setting forth specific procedures and remedies for the vindication of those rights.” Franklin Cty. Law Enforcement Assn. v. Fraternal Order of Police, Capital City Lodge No. 9 (1991), 59 Ohio St.3d 167, 169, 572 N.E.2d 87, 90. The linchpin in this framework is SERB, the entity in which primary authority for the administration of this system of rights and remedies is vested. This court’s precedent holds that in the adjudication of unfair labor practice (“ULP”) charges, SERB’S interpretation of the Act is to be given broad deference by the courts. See Lorain City Bd. of Edn. v. State Emp. Relations Bd. (1988), 40 Ohio St.3d 257, 533 N.E.2d 264.
“It was clearly the intention of the General Assembly to vest SERB with broad authority to administer and enforce R.C. Chapter 4117. * * * This authority must necessarily include the power to interpret the Act to achieve its purposes.” Id. at 260, 533 N.E.2d at 267.
Thus, in reviewing a SERB decision in a ULP case, the courts “must accord due deference to SERB’S interpretation of R.C. Chapter 4117.” Id. If courts could interpret R.C. Chapter 4117 without regard to SERB’S construction, the General Assembly’s creation of “a specialized administrative agency * * * to make determinations” would have been pointless. Id.
*501This court’s decision in Lorain City Bd. of Edn., supra, mirrors the approach that has been taken by the federal courts. The United States Supreme Court has recognized that “[t]he ultimate problem is the balancing of the conflicting legitimate interests” presented in labor cases. Natl. Labor Relations Bd. v. Truck Drivers Local Union No. 449, Internatl. Bhd. of Teamsters, Chauffeurs, Warehousemen & Helpers of Am., A.F.L. (1957), 353 U.S. 87, 96, 77 S.Ct. 643, 648, 1 L.Ed.2d 676, 682. The court wrote that “[t]he function of striking that balance to effectuate national labor policy is often a difficult and delicate responsibility, which the Congress committed primarily to the National Labor Relations Board, subject to limited judicial review.” Id. See, also, Natl. Labor Relations Bd. v. Erie Resistor Corp. (1963), 373 U.S. 221, 236, 83 S.Ct. 1139, 1150, 10 L.Ed.2d 308, 319 (“we must recognize the Board’s special function of applying the general provisions of the Act to the complexities of industrial life”); Natl. Labor Relations Bd. v. J. Weingarten, Inc. (1975), 420 U.S. 251, 266, 95 S.Ct. 959, 968, 43 L.Ed.2d 171, 183.
Thus, when SERB construes the Act in a permissible fashion, the courts should not interfere. It is only when the agency makes a decision that is without support under the law that we may impose our construction of the statute. See, e.g., Ohio Historical Soc. v. State Emp. Relations Bd. (1993), 66 Ohio St.3d 466, 613 N.E.2d 591 (SERB’S ruling that historical society is a public employer was without support in the Act).
The majority admirably sets forth the terms of the debate over the “in part” and the “but for” tests. In my view, however, its discussion of the law leads inexorably to the conclusion that both tests are permissible under R.C. Chapter 4117 and neither is “mandated.” It is precisely on this point that the majority errs.
Prior to 1991, SERB used the “in part” test in mixed motive cases. In In re Gallia-Jackson-Vinton Joint Vocational School Dist. Bd. of Edn. (Nov. 13, 1986), SERB No. 86-044, SERB adopted the “in part” test and expressly declined to follow the “but for” test. On two subsequent occasions SERB expressly declined to abandon the “in part” test. See In re Ohio Dept. of Transp. (Oct. 8, 1987), SERB No. 87-020; State Emp. Relations Bd. v. Adena Local School Dist. Bd. of Edn. (Dec. 29, 1989), SERB No. 89-034. For many of the reasons enunciated in the majority opinion, I believe that this test is permissible under R.C. Chapter 4117 in mixed motive cases.
In 1991, however (after this case had been decided by SERB, appealed to and decided by the common pleas court, and appealed to the court of appeals), SERB changed its position and expressly adopted the “but for” test of Wright Line, Div. of Wright Line, Inc. (1980), 251 N.L.R.B. 1083. In re Ft. Frye Local School Dist. Bd. of Edn. (July 17, 1991), SERB No. 91-005. It *502explained, “the time has come for SERB to change its initial ‘in part’ test to the more balanced, more mature and more reasonable ‘but for’ test.” Id. SERB now feels, as many state labor boards do, “that the existence of discrimination on the basis of protected rights is most accurately determined by asking whether the disciplinary act would have occurred but for the protected activity.” Id. It has decided that labor and management interests are most effectively balanced by using the “but for” test. Id. SERB’S written opinion in Ft. Frye, supra, persuades me that the “but for” test is also permissible under R.C. Chapter 4117.
In Natl. Labor Relations Bd. v. Transp. Mgt. Corp. (1983), 462 U.S. 393, 103 S.Ct. 2469, 76 L.Ed.2d 667, the United States Supreme Court considered whether the National Labor Relations Board’s use of the Wright Line “but for” test was proper under the National Labor Relations Act. The court deferred to the board; it held that the Wright Line test would not be disturbed because it is not “an impermissible construction of the Act.” Id. at 402, 103 S.Ct. at 2475, 76 L.Ed.2d at 676. This court should now adopt the same position with regard to both the “in part” and the “but for” tests as used by SERB.
R.C. Chapter 4117 neither mandates nor prohibits the use of either the “in part” or the “but for” tests. The Act is worded broadly enough to easily accommodate both approaches and I believe that this is just what the General Assembly intended. The majority, in fact, does not hold that the language of the Act leads to the conclusion it reaches.8
The majority, instead, treats its decision as a labor policy choice — a political choice. And, of course, it is. The majority has made the essentially political decision that “the requirements of R.C. Chapter 4117 are best fulfilled ” when SERB uses the “in part” test. (Emphasis added.) But the judgment as to what “best. fulfill[s]” the requirements of the Act has been vested by the General Assembly in SERB — not this court. Our inquiry in ULP cases should begin, and end, with the question of whether what SERB did was permissible — not whether it was “best.”
*503Moreover, there are serious questions in my mind as to whether SERB will be able to apply the test promulgated by the majority. The test amounts to the “in part” test with a caveat: the antiunion animus must be more than a “minuscule part” of the employer’s motivation. The majority writes that “only when the employer’s decision regarding the employee was actually motivated by antiunion animus must a ULP be found.” (Emphasis added.) This sounds to me as much like the “but for” test as the “in part” test. Under the “but for” test a ULP occurs if the employee would not have been disciplined but for his or her protected activities. Under the majority’s test, SERB is charged with finding whether the employer was “actually motivated” by the employee’s exercise of protected activities. These two inquiries seem much the same to me and my concern is that SERB will be as confused as I am and will not be able to effectively apply the majority’s test. Of course, this problem would not arise if SERB, instead of this court, was allowed to formulate and follow its own permissible tests.
This case was decided by the common pleas court when SERB was using the Gallia-Jackson “in part” test. That court appropriately deferred to the SERB test and found a ULP. The court of appeals, however, erred by substituting its judgment for SERB’S and mandating the “but for” test. Although it reaches a different conclusion, a majority of this court now commits the same sort of error — it substitutes its judgment for SERB’S in order to obtain the political result it desires.
Both precedent and sound judicial policy require that we consistently show deference to SERB’S handling of ULP cases. We have held that SERB, a “specialized administrative agency” with “considerable expertise in labor-management relations,” is entitled to deference. Lorain City Bd. of Edn., supra, 40 Ohio St.3d at 260, 533 N.E.2d at 267. Yet the majority seems willing to extend this deference to SERB only if SERB reaches the conclusion the majority would have reached.
I express no opinion as to which of the two tests I prefer or believe to “best fulfill” the goals of the Act. I would merely hold that both the “in part” and “but for” tests are permissible under R.C. Chapter 4117 and that the court of appeals erred by mandating the “but for” test.
Moyer, C.J., concurs in the foregoing opinion.

. The majority begins Part 11(B) of its opinion by observing that in 1984, when the Act was passed, the General Assembly must have been aware of the debate over the test to be used in mixed-motive cases. It also correctly states that by 1984 the National Labor Relations Board was firmly committed to the Wright Line “but for” test and that the use of this test had been sanctioned by the United States Supreme Court. Contrary to the majority’s implication, I would guess that, given the state of the law at the time, if the General Assembly had considered which test would be used in mixed-motive cases, it would have believed that SERB would adopt the “but for” test. But, as I have stated, the language of the Act is broad enough to tolerate both tests and that, I believe, is exactly what the legislature intended.